EXHIBIT 10.1
 
CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT (hereafter referred to as “the Agreement”) is entered
into by and between C&S Solar Holdings, LLC., with its principal office at 15
Racquet Road, Wall Township, NJ 07719 (hereafter referred to as the
“Consultant”) and SavWatt USA, Inc., a Delaware Corporation, having offices at
152 Madison Ave., 23rd Floor, New York, NY 10016 (hereafter referred to as the
“Company”)
 
WHEREAS, the Company desires to engage the services of Consultant which has
expertise in the commercial  renewable energy business (“ Renewable Energy
Projects”); and
 
WHEREAS, the Company and the Consultant desire to clearly define and clarify all
terms and conditions of this consulting relationship through a written
agreement; and
 
WHEREAS, the Company and the Consultant have been advised to consult and are
free to consult with independent legal counsel of their own selection before
entering into this agreement;
 
NOW, THEREFORE, intending to be legally bound and in consideration of the mutual
covenants set forth herein, the Company and the Consultant agree as follows:
 
Section 1 – Consultant Services
 
A.           Consultant shall provide the Company with the following services:
(a) advice, information, and expertise regarding  Renewable Energy Projects; (b)
development, management and supervision of  the Company’s new Renewable Energy
Department, including management and supervision of all Company employees
engaged in Renewable Energy  Projects; (c) recommendations to the Company of
those outside professionals, contractors and subcontractors to be hired,
retained or employed by the Company to fulfill its contractual obligations to
its customers to provide Renewable Energy  Projects; (d) those other services as
may be requested by the Company’s CEO and/or Board consistent with (a) (b) and
(c).
 
B.           Company covenants and agrees that all Renewable Energy  Projects
contracted by the Company within New Jersey, New York and Connecticut will be
brought into its Renewable Energy Division for Consultant to manage, supervise
and prosecute.
 
C.           Consultant shall be responsible for developing and providing the
Company, for its approval, with the project costs and budgets on all Renewable
Energy  Projects managed from the Company’s Renewable Energy Department.   The
Company shall be responsible for obtaining or otherwise providing in a timely
manner all financing and credit lines required to prosecute and complete the
Renewable  Energy Projects brought to the Renewable Energy Department.
 
D.           The Company covenants and agrees that its Renewable Energy
Department shall be headquartered in the Edison-Metro Park area of Middlesex
County, New Jersey, in a Class A office building, and shall comprise sufficient
space to house its intended staff of at least 10 and its operations.  Consultant
shall provide the Company with an annual budget for the operation of the office
for its approval, which shall not be unreasonably withheld, delayed or
conditioned.
 
 
1

--------------------------------------------------------------------------------

 
 
E.           The Consultant shall devote all its time, attention and ability to
the business of the Company as described herein and will and faithfully serve
the Company and use its best efforts to promote the Company’s interests.
 
F.           Consultant will, to its best ability, duly and diligently perform
all the duties assigned to it while in the service of the Company and will truly
and faithfully account for and deliver to the Company all monies, securities and
things of value belonging to the Company which it may from time to time receive
for, from or on account of the Company.
 
Section 2 – Term of the Agreement
 
This Agreement shall remain in effect for a term of Three (3) years.  It shall
commence as of April 1, 2012 (the Effective Date), and shall continue for a
period of three (3) years (the “Term”).   This Agreement may be renewed or
extended for any period as may be agreed by the parties.  Company may not and
shall not terminate this Agreement at any time in the event that any person
employed or affiliated with Consultant, including but not limited to Nick Karis
or Christakis Paphites, dies, becomes incapacitated, becomes disabled in any
manner, resigns due to health reasons, is terminated by Consultant, takes a
leave of absence, assigns his or her rights under this Agreement, or is
otherwise unable to perform his or her duties to Consultant.  In any of these
events, this Agreement shall remain in full force and effect, and the parties
shall continue hereunder as if the event had not occurred.
 
Section 3 - Compensation
 
A.           The Company agrees to compensate the Consultant as follows:
 
i.    Base Compensation in the sum of Nine Hundred Thousand Dollars and No Cents
($900,000.00) (“Base Compensation”), beginning on the Effective Date and payable
Twenty Five Thousand Dollars and No Cents ($25,000.00) per month for each of the
36 months during the Term; plus,
 
ii.  A Commissioning Fee equal to Two Percent (2%) of the gross contract price
for each contract executed during the Term in the Renewable Energy Department
(“Commissioning Fee”), payable within 30 days after the commissioning of the
Renewable Energy  Project, even if the commissioning occurs after the expiration
of the Term; plus,
 
iii.  A Sales Commission equal to Three Percent (3%) of the contract price (plus
or minus change orders) on all sales originated and consummated by the
Consultant  or its representatives (“Tier 1 Sales Commission”), including Nick
Karis.  Tier 1 Sales Commission payments shall be paid by paying Consultant 3%
of each progress payments by or on behalf Company from the customer, including
any third party financing or credits.  The Company shall pay the remainder of
the Tier 1 Sales Commission in full to the Consultant no later than 30 days
after the commissioning of the Renewable Energy  Project; plus,
 
iv.  A Sales Commission equal to One Percent (1%) of the contract price (plus or
minus change orders) on all sales originated to the Renewable Energy Division by
any person or entity other than Consultant or its representatives (“Tier 2 Sales
Commission”).  The Company shall pay the Tier 2 Sales Commission in full no
later than 30 days following the commissioning of the Renewable Energy  Project;
plus,
 
 
2

--------------------------------------------------------------------------------

 
 
v.   Shares of the common stock of the Company equal to One Percent (1%) of all
authorized SavWatt USA, Inc. common shares for every Ten Million Dollars and No
Cents ($10,000,000.00) in sales contracted in the Renewable Energy Division of
the Company annually during the Term, up to an aggregate maximum of Ten Percent
(10%) of all authorized SavWatt, Inc. common shares (“Share Grant”).  The Share
Grant shall include a pro rata amount of shares in the event less than
$10,000,000 in sales are produced during any 12 consecutive month period of the
Term.  The shares in the Share Grant shall be non-assessable shares, restricted
for no more than 6 months from the date of issue to the Company hereunder.  The
shares in the Share Grant will be calculated as of December 31st of each
calendar year of the Term (2012, 2013, 2014), and as of the last day of the Term
for the period beginning January 1, 2015, and shall be issued in January of the
next following year (and during the month next following the last month of the
Term) based on the total applicable sales and total authorized shares as of the
last day of the applicable period.
 
a.           In addition to the Share Grant, Company shall issue 400,000,000
SavWatt USA, Inc. common shares immediately to Consultant upon the assignment of
the Blue Energy & Solar NJ and Waldwick Solar, LLC Contract.  This contract is
for the purchase and installation of a solar photovoltaic energy system at
certain real property and premises in Waldwick, Bergen County, New Jersey. These
common shares shall be non-assessable and restricted.
 
B.           The Company covenants and agrees that its Renewable Energy
Department shall be headquartered in the Edison-Menlo Park area of Middlesex
County, New Jersey, in a Class A office building, and shall comprise sufficient
space to house its intended staff of at least 10 persons and its
operations.  Consultant shall provide the Company with an annual budget for the
operation of the office for its approval, which shall not be unreasonably
withheld, delayed or conditioned.
 
C.           In addition to the Compensation described in Section A above, the
Company shall pay or reimburse Consultant for all travel expenses out of New
Jersey, and its reasonable costs and expenses in its promotion, sales, and
related activities, subject to Company’s existing policies and procedures.
 
D.           The Consultant shall be entitled to appoint One (1) Board Member to
the Board of Directors of SavWatt USA, Inc. (the “Board”).  That Board Member
shall be Nick Karis or Chris Paphites.  The Board Member shall receive One
Thousand Dollars and No Cents ($1,000.00) per month for serving on the
Board.  In addition, the Board Member appointed by the Consultant shall receive
stock options as per top management of the Company.
 
E.           In the event the Consultant fails to book a minimum of Five Million
Dollars and No Cents ($5,000,000) in booked Renewable Energy  Project revenue
prior to December 31, 2012, the Company has the option to terminate this
Agreement as of December 31, 2012, as if December 31, 2012 was the original end
of the Term.  In the event the Company exercises this option, Consultant shall
be paid through December 31, 2012 all compensation specified to be paid or
provided in this Section 3 of this Agreement, including all Base Compensation,
Commissioning Fees, Tier 1 and Tier 2 Sales Commissions, expenses, etc.  Booked
revenue shall mean the recording of revenue by the Company on its books on an
accrual accounting basis, not the actual receipt of funds.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 4 - Non-Disclosure
 
The Consultant acknowledges that during their service with the Company,
confidential information of the Company will be disclosed to the Consultant and
that any unauthorized disclosure of such information to third parties or use
other than for the Company’s purposes could cause extensive harm to the Company.
Confidential information of the Company includes any and all trade secrets,
confidential, private or secret information of the Company including without
limitation (i) business and financial information of the Company, (ii) business
methods and practices of the Company, (iii) marketing strategies of the Company,
and (iv) such information as the Company may from time to time designate as
being confidential to the Company.  Confidential information will not include
information that is known to Consultant or any of its employees or
representatives prior to its engagement about the solar energy or renewable
energy business (including but not limited to the identity of manufacturers,
vendors, suppliers, contractors) or is in the public domain, or information that
falls into the public domain, unless such information falls into the public
domain by disclosure or other acts by the Consultant, or through the
Consultant’s fault.
 
Section 5 - Non-Competition.
 
The Consultant agrees that it will not, without the prior written consent of the
Company, at any time during its service with the Company and for a period of one
(1) year following the end of the Term of this Agreement either individually or
in partnership or jointly or in conjunction with any person as principal, agent,
employee, shareholder (other than a holding of shares listed on a United States
stock exchange that does not exceed five percent (5%) of the outstanding shares
so listed) or in any other manner whatsoever carry on be engaged in or be
concerned with or interested in or advise, lend money to, guarantee the debts or
obligations of or permit its name or any part thereof to be used or employed by
any person engaged in or concerned with that aspect of business in which the
Consultant is engaged within the installation and sales of Solar PV panels and
any other energy solutions which the Company will develop.  Consultant agrees
that the restrictions set out above are reasonable and valid.  The Company
acknowledges and agrees that this provision shall not apply if the Term of this
Agreement does not run the entire 36 months, and if Consultant is not
compensated in full as set forth herein.
 
Section 6 - Non-Solicitation of Clients
 
Consultant agrees that they will not, without the prior written consent of the
Company, at any time during their services with the Company or for a period of
one (1) year from the end of the Term of this Agreement either individually or
through any company controlled by the Consultant and either on the Consultant’s
own behalf or on behalf of any person competing or endeavoring to compete with
the Company, directly or indirectly solicit, endeavor to solicit or gain the
custom of, canvass or interfere with any person who is an Active Client of the
Company as at the end of the Term or use its personal knowledge of or influence
over any such client and vendor to or for its own benefit or that of any other
person competing with the Company. The term Active Client as used herein means a
client for whom the Company has either (a) contracted to provide a Solar Project
or (b) is actively negotiating a specific agreement to provide a Solar Project
and those discussions have continued and are continuing without any material
break in them.  The term Active Client does not mean a prospect with whom there
have been discussions, presentations, or ongoing sales contacts, which have not
matured into substantive on-going negotiations towards a reasonably likely sale
in the next several months.  The Company acknowledges and agrees that this
provision shall not apply if the Term of this Agreement does not run the entire
36 months, and if Consultant is not compensated in full as set forth herein.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 7 - Non-Solicitation of Employees
 
Consultant agrees that they will not, without the prior written consent of the
Company, at any time during their service with the Company or for a period of 2
years from the end of the Term either individually or through any company
controlled by the Consultant either on the behalf of the Consultant or on behalf
of any other person competing or endeavoring to compete with the Company,
directly or indirectly solicit for employment, or endeavor to employ or to
retain as an independent contractor or agent, any person who is an employee of
the Company as of the date of termination of the consultant’s services or was an
employee of the Company at any time during 2 years prior to the termination
of  the Consultant’s services.  Consultant further agrees that, should they be
approached by a person who is or has been an employee of the Company during the
period described above, the Consultant will not offer to nor employ or retain as
an independent contractor or agent any such person for a period of 2 years
following the termination of the Consultant’s services. The Company acknowledges
and agrees that this provision shall not apply if the Term of this Agreement
does not run the entire 36 months, and if Consultant is not compensated in full
as set forth herein.
 
Section 8 - Ownership of Intellectual Property
 
If during the Consultant services with the Company, the Consultant at any time,
whether during the course of their normal duties or other duties specifically
assigned to you (whether or not during normal working hours), either alone or in
conjunction with any other person create or develop any intellectual property
(including any work in which copyright subsists or may subsist) the Consultant
shall immediately disclose same to the Company. The Consultant also agrees that
all such intellectual property and the copyright and other intellectual property
rights therein will be owned by the Company.  Insofar as any intellectual
property rights therein for the full term in which such rights exist or are
capable of existing throughout the world. The Consultant hereby waives
unconditionally and irrevocably all of their moral rights and rights of a
similar nature (including those rights arising under the copyright law) in
respect of any work (including works which may come into existence after the
date hereof) in which copyright may subsist, created by the Consultant during
their services in each jurisdiction throughout the world, to the extent that
such rights may be waived in each respective jurisdiction. This waiver extends
to any and all acts of the Company and their successors, assigns and licensees
and acts of third persons done with the authority of the Company and their
successors and assigns.
 
Section 9 - General Provisions
 
A.           Notices:  All communications, reports, payments and notices to a
party shall be made by the other party depositing such communications, reports,
payments and notices in the United States Postal Service in an envelope with
First Class Postage prepaid and addressed to the appropriate party at the
address shown at the beginning of this agreement or such other address as may be
designated in writing by the party.  A second copy of the notice shall also be
sent in the same manner set forth above, and to the same parties, except that
the second notice shall be sent via United States Postal Service, certified
mail, return receipt requested.
 
B.           Controlling Law and Attorney Fees: This Agreement shall be
interpreted in accordance with the Laws of the State of New York, and shall be
exclusively enforced in any court of competent jurisdiction in the State of New
Jersey or State of New York.  Should either party hereto, or any heir, personal
representative, successor or assign of either party hereto, resort to litigation
to enforce this Agreement, the party or parties prevailing in such litigation
shall be entitled, in addition to such other relief as may be granted, to
recover its or their reasonable attorneys’ fees and costs in such litigation
from the party or parties against whom enforcement was sought.
 
 
5

--------------------------------------------------------------------------------

 
 
C.           Indemnification:  Consultant hereby indemnifies and holds the
Company harmless from and against all third party claims, demands, suits, causes
of action, liability, costs and expenses (including reasonable legal fees)
brought as a result of Consultant’s actions in the construction of Renewable
Energy Projects pursuant to this Agreement.  Company hereby indemnifies and
holds the Cosultant harmless from and against all third party claims, demands,
suits, causes of action, liability, costs and expenses (including reasonable
legal fees) brought as a result of Company’s actions in the construction of
Renewable Energy Projects pursuant to this Agreement.
 
D.           Entire Agreement: It is the mutual desire and intent of the parties
to provide certainty to his future rights and remedies against each other by
defining fully and completely the extent of his mutual undertakings as provided
herein.  The parties have incorporated all representations, warranties,
covenants, commitments and understandings on which they have relied on in
entering into this agreement, and, except as provided for herein, the parties
make no covenant or other commitment to the other concerning its future
action.  Accordingly, this Agreement: (a) constitutes the entire agreement and
understanding between the parties, and there are no promises, representations,
conditions, provisions or terms related thereto other than those set forth in
this agreement, and (b) supersedes all previous understandings, agreements and
representations between the parties, written or oral, and, (c) any changes or
amendments to this agreement must be in writing and signed by all parties or
their legal representative. This Agreement has been created by the mutual
efforts of the parties and any ambiguity shall not be construed against either
party as purported author.
 
E.           Severability: In the event that any provision of this Agreement is
held invalid or unenforceable for any reason by a Court of competent
jurisdiction, such provision or part thereof shall be considered separate from
the remaining provisions of this agreement which shall remain in full force and
effect.
 
F.           Successors, Assign, etc. : This Agreement is binding upon the
parties and their heirs, personal representatives, successors and assigns, as
the case may be.  It may not be assigned by the Company.
 
G.           Authority:  Company and Consultant have all necessary power and
authority to execute, deliver, and perform its obligations under this Agreement;
the execution, delivery and performance by the Company and Consultant of this
Agreement have been duly authorized by all necessary action on its part; and,
this Agreement has been duly and validly executed and delivered by the Company
and Consultant and constitutes the legal, valid and binding obligation of the
Company and Consultant.
 
H.           Counterparts:  This Agreement may be executed in counterparts,
which when taken together shall nonetheless be one and the same agreement.
 


 
[signatures on next page]
 
 
6

--------------------------------------------------------------------------------

 
 
In Witness thereof, the parties set their signatures below, intending to be
legally bound:
 

  SAVWATT USA, INC.             By:         ISSAC H. SUTTON, CEO       Date:
April 25, 2012          

 

  C&S SOLAR HOLDINGS, LLC             By:         CHRIS PAPHITES, MEMBER      
Date: April 25, 2012  

 
 
7

--------------------------------------------------------------------------------

 

STATE OF ______________, COUNTY OF ______________     SS.:
 
BE IT REMEMBERED, that on this 25th day of April 2012 before me, the subscriber,
personally appeared ISSAC H. SUTTON, as the CEO of SavWatt USA, Inc. (the
“Company) and executed the foregoing instrument on behalf of the Company for the
purposes therein contained.
 
 
8

--------------------------------------------------------------------------------

 
 
STATE OF ______________, COUNTY OF ______________     SS.:
 
BE IT REMEMBERED, that on this 25th day of April 2012 before me, the subscriber,
personally appeared CHRIS PAPHITES, as a MEMBER of C&S Holdings, LLC (the
“Consultant”) and executed the foregoing instrument on behalf of the Consultant
for the purposes therein contained.
 
 
9

--------------------------------------------------------------------------------